Citation Nr: 1144154	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for headaches to include neurological problems also claimed as traumatic brain injury (TBI).  

2.  Entitlement to an increased evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 12, 2009.  

3.  Entitlement to an increased evaluation in excess of 50 percent for PTSD from April 12, 2009 to May 13, 2009.

4.  Entitlement to an effective date earlier than December 24, 1986 for an award of service connection for PTSD.

5.   Whether there was clear and unmistakable error (CUE) in an August 1971 rating decision that denied entitlement to service connection for a nervous condition. 

6.  Entitlement to an earlier effective date, prior to May 13, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel

INTRODUCTION

The Veteran had active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2004, February 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

During the pendency of this appeal the RO granted a 50 percent rating for the Veteran's PTSD.  As the 50 percent rating was not a full grant of benefits, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

By way of history, the Veteran initially filed a claim for headaches in March 1971.  The issue was adjudicated and denied in an August 1971 rating decision.  The Veteran did not file a timely appeal and the decision became final.  In July 2007 the Veteran filed a new claim for a traumatic brain injury/head injury.  The RO received the claim and determined that it should not be treated as a new claim, but rather a reopened claim for residuals of a traumatic brain/head injury, previously claimed as service connection for headaches residual of an injury sustained on September 25, 1969.  See generally Clemons v. Shinseki, 23 Vet App 1 (2009).  A February 2008 rating decision determined that no new and material evidence had been received.  Therefore, the Board has recharacterized the issue of service connection to include the neurological problems and to reflect the need for new and material evidence.  

The claim of service connection for PTSD was granted in a May 1987 rating decision.  The service-connected PTSD was rated at 10 percent, effective December 24, 1986.  The Veteran filed a claim for an increased rating in February 1988.  The Veteran was afforded an increased rating to 30 percent at a May 1988 rating decision, with an effective date of August 3, 1987.  The Veteran filed a letter which was construed as an increased rating claim in February 2004.  An April 2004 rating decision continued the 30 percent evaluation.  In April 2005 the Veteran filed a notice of disagreement with the April 2004 rating decision.  The Veteran filed a substantive appeal dated in April 2006.  A November 2009 statement of the case awarded the Veteran a 50 percent rating effective April 12, 2007.  In March 2010 a rating decision increased the Veteran's 50 percent rating to 70 percent, effective May 13, 2009.   The Veteran and his representative have stated that the Veteran is satisfied with his 70 percent rating as of May 13, 2009.  See substantive appeal dated September 2010 and September 2011 Appellant Brief.  Furthermore, the Veteran and his representative have asserted that the correct effective date of grant of service connection for PTSD is February 18, 2004.  However, the Board generally looks back a year prior to a formal claim when adjudicating an increased rating, thus the rating period on appeal for an increased rating for PTSD is February 18, 2004 to May 13, 2009.  38 C.F.R. § 3.400 (2011).  

The issue of service connection for headaches to include neurological problems also claimed as TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1971 rating decision, the RO denied the Veteran's claim of service connection for headaches and the Veteran did not file a timely appeal.

2.  Since the August 1971 rating decision, relevant records which relate to an unestablished fact necessary to substantiate the claim have been added to the claims folder.   

3.  The service-connected PTSD, from February 18, 2004 to May 13, 2009, is manifested by difficulty sleeping, nightmares, depression, suicidal ideation without plan or intent, anxiety, social isolation, avoidance, irritability, hypervigilance and an inability to adapt to stressful circumstances.  

4.  The RO, in an August 1971 rating decision, denied the Veteran's claim of entitlement to service connection for a nervous disorder. 

5.  The RO, in a May 1987 rating decision, granted the Veteran's claim of entitlement to service connection for PTSD, effective December 24, 1986. 

6.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than December 24, 1986 for a grant of service connection for PTSD. 

7.  The August 1971 rating decision was reasonably supported by evidence then of record and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered. 

8.  The evidence of record tends to show that the Veteran's PTSD precluded gainful employment during August 2005. 


CONCLUSIONS OF LAW

1.  Evidence received since the August 1971 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2011).

2.  From February 18, 2004 to May 13, 2009, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

3.  An effective date prior to December 24, 1986, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011). 

4.  An August 1971 rating decision which denied service connection for a nervous condition did not contain CUE. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011). 

5.  An effective date of August 2005 for TDIU is warranted.  
 38 C.F.R. § 3.102, 4.3, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate increased rating claims in April 2005 and May 2009.  The Veteran received Dingess notice in August 2007 and May 2009 letters.  Based on the foregoing, no further development is required with respect to the duty to notify with regard to the increased rating claims.  

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  An April 2003 letter informed the Veteran of what evidence was needed to substantiate a claim for new and material evidence.  An August 2007 letter informed the Veteran that he needed to provide evidence of current residuals of a head condition to be afforded service connection conforming to the requirements under Kent.

The Board also notes that no VCAA notice is necessary for claims regarding CUE and earlier effective dates.  The Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178   (2001).  Regarding earlier effective dates, the outcome of the earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assistance in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations in connection with his claims for a higher rating for his PTSD.  The VA examinations are adequate to evaluate the Veteran's service-connected PTSD.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

New and Material Evidence 

	Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In the August 1971 rating decision, the RO denied the claim of entitlement to service connection for headaches on the basis that there was no diagnosis of headaches and there were no neurological complaints.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records and a VA examination dated in May 1971.  The Veteran did not perfect an appeal, and the August 1971 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2007, the Veteran requested service connection for a traumatic brain injury and as discussed above, the RO determined that this was not a new claim, but rather a claim to reopen, as the issues being requested where for the same symptomatology.  See Clemons.  In order to reopen this claim, new and material evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The relevant evidence submitted since the final August 1971 rating decision includes treatment records from the Cleveland VA Medical Center from February 2003 to September 2005, February 2006 to December 2006, and November 2007 to August 2010; a report of contact dated December 2003 showing that the Veteran was having headaches and wanted them documented; a February 2007 letter from the Veteran's psychiatrist; a July 2007 statement from the Veteran regarding a traumatic brain injury (TBI); and a letter from Dr. M.L.C. dated in July 2010.  The Board finds that the above evidence, received after the August 1971 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material.  Specifically, the medical records contain evidence of a diagnosis of peripheral vision loss and also relate the Veteran's vision loss to his accident in service.  The records also document a complaint of "jolt" like sensations in the Veteran's head, short term memory loss, impaired balance and "persistent" headaches.  This new evidence provides proof of current symptomatology and raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received since the August 1971 rating decision is new and material, and the claim of entitlement to service connection for headaches to include neurological problems also claimed as TBI is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The matter must now be addressed on a de novo basis.  The issue is discussed in the remand section of the claim below.  

Increased Rating

	Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

      
      
      
      Analysis

As discussed above, the Veteran was provided with an increased rating during the pendency of this appeal.   In a March 2010 rating decision the RO afforded the Veteran a 70 percent rating, effective May 13, 2009.  The Veteran's representative wrote a letter to the Board stating: "The Veteran is satisfied with the rating assigned from May 13, 2009 onward." The substantive appeal submitted in September 2010 also makes it clear that the Veteran is satisfied with his rating of 70 percent as of May 13, 2009.  Therefore, the issues have been characterized as on the title page of this decision.

The Veteran asserts that he is entitled to a rating in excess of 30 percent prior to April 12, 2007 and a rating in excess of 50 percent as of April 12, 2007.  The Board has carefully and compassionately reviewed the evidence of record and determined that a rating of 70 percent is warranted for the entire period on appeal, beginning February 18, 2004.  

The Veteran has four children and an ex-wife and used to be employed at the post office.  

The Veteran's former supervisor wrote a letter in June 2005 stating that the Veteran was a towmotor operator for the General Delivery unit at the Post Office.  He stated that there were times when the Veteran's behavior was less than desirable and at times completely unacceptable.  The Veteran would yell and curse on the workroom floor.  He stated that the Veteran was emotionally unpredictable and very hard to deal with in a work environment.    

The Veteran's nurse therapist, A.K., wrote a letter in April 2006 stating that the Veteran enrolled in the outpatient treatment program for chronic PTSD and is currently active in individual and group therapy.  The Veteran suffers from memory and concentration problems and often stops mid sentence because he has forgotten what to say.  He reported nightmares three to four times a week.  He struggles with relationships and has difficulty being close to his family.  He was afforded a GAF score of 45.  

The Veteran was afforded a VA examination in July 2006 and the examiner had the opportunity to review the Veteran's claims file.   The examiner noted that the treatment records show that the Veteran's symptoms have worsened in the last year.  Overall his symptoms appeared in the moderate to high moderate range.  His affect was flat, sad and varied little.  His thought processes were goal oriented and he had no signs of delusions or paranoia.  However, he experienced intrusive thoughts, ruminations and occasional thoughts of suicide.  The Veteran reported having a close friend who is a Vietnam Veteran and receiving support from his family.  He was afforded a GAF score of 50.  The examiner noted that the Veteran's behavior would likely cause moderate discomfort when interacting with other people and mild to moderately reduced communication effectiveness.  His level of fatigue, concentration problems and inner turmoil would likely cause moderate work inefficiency and lack of productivity at work.   

September 2006 records show that the Veteran was seeing his family and his adult children.  November 2006 treatment records show that the Veteran's mood was euthymic and his judgment and affect were appropriate.

A VA psychiatrist, Dr. M.M., wrote a letter in February 2007 stating that the Veteran has been enrolled in the Center for Stress Recovery since May 2005.  The Veteran recently completed the Intensive Outpatient program for PTSD in October 2006.  The Veteran covers his feelings with anger and depression and has sleep disturbance, nightmares, irritability, intrusive thoughts, social withdrawal, anxiety, depressed mood and emotional numbing.  The Veteran had problems managing his anger at work and had to retire.   Dr. M.M. stated that the Veteran feels inadequate and like he does not belong, which results in social isolation.  He often feels that he is in a "mental fog" with low initiative and a sense of mental and physical inertia.  Dr. M.M. concluded that despite treatment with medication, individual and group psychotherapy, the Veteran's symptoms persist.  

The Veteran's sister wrote a letter stating that her brother had changed drastically after returning from Vietnam.  She stated that sudden noises made him jump and he had a hard time adjusting to life.  She added that the Veteran turned to drugs and alcohol to deal with his problems.  

In May 2007 the Veteran was afforded a GAF score of 48.  The Veteran was afforded a VA examination in September 2008 and the examiner had the opportunity to review the case file.  The examiner noted that there was no psychiatric hospitalization in the last two years.  The Veteran did not have a recent history of violence, homicidal ideation or suicidal ideation.  However, the Veteran does have frequent thoughts of suicide and is severely depressed.  The Veteran retired three or four years ago from the post office because he could not handle the authority.  His four children, are now grown and he has reported an adequate relationship with his ex-wife.  The Veteran reported not having many friends, perhaps one or two.  In his free time the Veteran fishes, takes walks and tries to read.  He finds it difficult to sleep and often has nightmares.  He reported anger and reexperiencing traumatic events, to include a heightened startle response and flashbacks.  The Veteran does not experience hallucinations.  He experiences problems with concentration and memory.  He was oriented, logical and coherent.  The Veteran was afforded a GAF score of 47, showing serious symptoms.  The examiner noted an increase in the Veteran's irritability and overt aggression and deficiencies in relationships, thinking and mood.  

October 2008 treatment records show that the Veteran showed no evidence of psychosis or major mood disturbance.  He also had no homicidal or suicidal intent.  December 2008 treatment records reveal that the Veteran was sad but that he was doing fairly well.  He reported nightmares and feeling "jumpy".  

In April 2009 the Veteran's brother passed away and he experienced sleep disturbance and nightmares.  He became jumpy.  May 2009 treatment records show that the Veteran's symptoms became worse after his brother's death, he thought more about his traumatic experiences in service.  His mood and irritability had improved due to medication.  He showed no suicidal or homicidal ideations.  

The Board has reviewed the Veteran's case file and taken his personal statements into consideration.  The medical evidence reflects that the Veteran's PTSD warrants a 70 percent rating.  The Veteran has shown deficiencies in most areas such as problems at work and an inability to establish and maintain effective relationships.  The Veteran has consistently had logical and goal directed thought processes, however he has had reported suicidal ideations and memory loss.  The Veteran's GAF scores reflect moderate to serious symptomatology.  He experiences irritability and anger which affects his ability to work.  In addition, the Veteran has very few friends and a small family.  

The Board reiterates that the Veteran need not demonstrate the exact symptoms listed under the 70 percent rating to warrant a higher disability rating and that his symptoms more nearly approximate the 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Therefore, a 70 percent rating for the service-connected PTSD is afforded to the Veteran.  The Board has also considered the Veteran's statements and his reports with respect to his symptomatology and he has been afforded the benefit of the doubt.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran is not entitled to a rating of 100 percent, as he has not shown both total occupational and social impairment.  The Veteran has shown that he no longer works and behaved inappropriately on his job.  However, while he has shown that he gets nervous in social situations and has minimal social contacts, he does not exhibit persistent delusions; there is no constant danger of him hurting himself or others and he has not shown disorientation as to time and place.  He also maintains a relationship with his children and receives support from his family.  Therefore, a rating in excess of 70 percent is not warranted.

To the extent that the Veteran asserts that he is entitled to a 100 percent rating, the Board has not overlooked the Veteran's statements.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiner was specifically evaluating the Veteran's PTSD in order to judge the effects of his symptomatology on his social and occupational behavior, and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of complete social isolation, persistent delusions or hallucinations, problems communicating or disorientation as to time and place.  

In conclusion, the Veteran is afforded a 70 percent rating from February 18, 2004 to May 13, 2009, for PTSD.

Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  A 100 percent evaluation is provided for extreme manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

Earlier Effective Date 

	Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under VA regulations, a "claim-application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

      Analysis for PTSD

The Veteran asserts that he is entitled to an effective date prior to December 24, 1986 for the grant of service connection for PTSD.  He asserts that he is entitled to service connection as of March 1971, the year he filed for a "nervous condition".  For the reasons that follow, the Board finds that an effective date earlier than December 24, 1986, is not warranted. 

By way of history, the Veteran filed a claim for a nervous condition in March 1971.  The claim was denied in an August 1971 rating decision due to the lack of a diagnosis of a psychiatric disability.  The Veteran did not express a disagreement with this decision.  Thus, the determination became final.  38 U.S.C.A. § 7105 (West 2002).  In December 1986 the Veteran applied for service connection for PTSD. The Veteran submitted new service personnel records which showed that he was awarded a combat infantryman badge and two Purple Hearts.  Service connection for PTSD was awarded in a May 1987 rating determination, effective December 24, 1986, the date the Veteran filed for PTSD.   

The law states that the Veteran's effective date will be the later of either the date of claim or the date entitlement arose.  Evidence of a psychiatric disorder was not of record until the April 27, 1987 VA examination, which diagnosed PTSD.  The December 24, 1986 date was chosen since this represents the date of the Veteran's reopened claim.  See 38 C.F.R. § 3.400 (2011). 

There is also no evidence that could be construed as an informal claim dated prior to the December 1986 claim to reopen.  The Board can find no indication of record that there was a pending application to reopen the claim of entitlement to service connection for a nervous disorder or for PTSD prior to December 24, 1986.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200   (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  Moreover, the Veteran has not contended that he filed a claim to reopen his claim for entitlement to service connection for a nervous disorder or PTSD prior to December 1986.  Consequently, the evidence is against a finding that the Veteran is entitled to an effective date earlier than December 24, 1986, for the grant of service connection for PTSD. 

In sum, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than December 24, 1986, for the grant of service connection for PTSD.  The benefit sought on appeal is accordingly denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

      Analysis for TDIU

The effective date rules for an increased compensation claim apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451   (2000).  In order to warrant an effective date earlier than the date of claim for the grant of a TDIU, there would have to be evidence that: 1) a factually ascertainable increase occurred in the service-connected disability within the year prior to the receipt of the veteran's claim for a total rating, which rendered the veteran unemployable; or 2) an informal claim that predates a formal claim. See 38 C.F.R. § 3.400(o)(2)  (2011). 

"When determining the effective date of an award of compensation benefits, the BVA is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits." See, e.g., Servello, 3 Vet. App. 196, 198-99   (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim. See 38 C.F.R. § 3.155(a) (2011). The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant. See Brannon v. West, 12 Vet. App. 32 (1998). 

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total ratings based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify a total rating based on individual unemployability benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history. 38 C.F.R. §4.16(b) (2011).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The evidence in the file shows that the Veteran filed a formal claim for entitlement to a TDIU that was received by the RO on May 13, 2009.  A VA examination was conducted in January 2010 and the examiner stated that the Veteran has serious difficulties with employment due to his service-connected PTSD.  The RO granted the Veteran's TDIU back to the date the RO received his claim, May 13, 2009.  The Veteran filed a notice of disagreement in April 2010 stating that after the March 2010 rating decision granting TDIU the Veteran received a supplemental statement of the case (SSOC) denying entitlement to an increased rating over 70 percent for PTSD prior to or after May 13, 2009 and failed to mention TDIU.  However, this was rectified in an August 2010 SSOC which addressed the issue of earlier entitlement to a TDIU.  

At the time of the Veteran's claim his service-connected disabilities were as follows:  PTSD evaluated as 70 percent disabling; seborrhea of the scalp, evaluated as 10 percent disabling; residuals of a fracture of the left wrist, evaluated as 10 percent disabling; and a scar of the scalp residual of a shrapnel wound evaluated as non-compensable.  The Board acknowledges that the Veteran met the schedular requirements for a TDIU prior to the grant of benefits.

The Veteran has displayed severe symptoms of PTSD, and has been awarded a 70 percent rating dating back to February 18, 2004.  His representative has drawn the Board's attention to the letter dated June 21, 2005, by the Veteran's former supervisor and essentially argued that the capacity to retain gainful employment was highly doubtful based on the statements contained therein.  It is also basically argued that the employment problems largely stemmed from PTSD.  These  contentions have merit.  

It is true that during this period he appeared to have a prolonged episode of colitis.  It is possible, but not established, that the Veteran might have been able to continue working in the absence of this illness.  That is unknown.  What is known, however, is that he had a very high disability evaluation covering this general period and that he had been manifesting unquestionable deficiencies at his job.  There is at least a reasonable doubt whether his service-connected disability precluded gainful employment at the time he indicated on his Form 21-8940 which was August 2005.

Clear and Unmistakable Error

	Pertinent Law and Regulations 

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245   (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25   (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel, 6 Vet. App. at 245  . Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233   (1993). 

	Analysis 

As noted above, the first criterion to establish CUE is that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied.  At the time of the August 1971 rating decision, the service treatment records did not show any complaints or notations of a psychiatric disorder to include PTSD.  Furthermore, there was no diagnosis on file of a psychiatric disorder.  

With regard to a review of the Veteran's service treatment records, the Veteran has not referred to any specific record which notes a diagnosis of a psychiatric disorder, symptoms of a psychiatric disorder, or a causal relationship between a psychiatric disorder and service, and the Board finds none in the claims file.  With regard to private medical records, the Veteran had not submitted any private medical records at the time of the initial August 1971 rating.  

The Veteran's subsequent diagnosis of PTSD in April 1987, and accompanying clinical etiology opinion, were, by their very nature of being completed in April 1987, not in the record in August 1971.  Thus, the record does not indicate that the correct facts, as they were known at the time of the August 1971 denial, were not before the adjudicator, that there was an undebatable error, or that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Moreover, service department information was of record before the VA at that time which documented his CIB and Purple Heart.  Therefore,  38 C.F.R. § 3.156 (c) is of limited effect. 

The Board concludes that there has been no demonstration that the August 1971 rating decision contained the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  In view of the foregoing, the Board finds that the August 1971 rating decision was reasonably supported by the evidence then of record and the applicable law.  Hence, there is no basis upon which to find clear and unmistakable error in this decision.  The Board finds that the August 1971 rating decision is valid and remains final.  38 U.S.C.A. § 7105 (West 2002). 


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for headaches to include neurological problems also claimed as TBI is granted.  

A rating of 70 percent, but no more, from February 18, 2004 to May 13, 2009, for PTSD is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

An effective date prior to December 24, 1986 for the grant of service connection for PTSD is denied.  

The appeal to establish CUE in an August 1971 rating decision which denied entitlement to service connection for a nervous condition is denied.

An effective date prior of August 2005 for the grant of TDIU is granted.  


					     REMAND

The Veteran asserts that he is entitled to service connection for headaches to include neurological problems also claimed as TBI.  His service treatment records show that he was in a truck when a mine exploded and blew the Veteran out of the truck.  The Veteran complained of headaches and also dizziness while he was in service.  A neurological examination conducted in October 2007 documented the following impression: "Distant concussion with a variety of cognitive and sensory symptoms that have become more prominent over the last several years."  As the Veteran has submitted medical evidence showing current complaints of headaches, peripheral vision loss, short term memory loss, impaired balance and jolts to his brain, the Board finds that additional development is required.  Specifically, an opinion should be obtained as to the etiology of any current neurological disability with which the Veteran has presented.  Indeed, the medical evidence of record does not address the question of etiology other than in equivocal terms.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination for the purposes of determining the etiology and likely date of onset of headaches to include neurological problems also claimed as TBI.  The examiner is requested to provide an opinion as to whether the Veteran has a neurological disorder, to include residuals of a TBI that is at least as likely as not related to his period of service or any incident therein.  A complete rationale for any opinion expressed by the examiner must be provided.  If this question cannot be answered without resorting to speculation then the examiner should explain why it would be speculative to respond.

2.  Thereafter, the RO should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
John E. Ormond, Jr 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


